DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The objection to claim 14 is withdrawn in light of the current amendment to the claim. 
Applicant’s arguments, see page 7, with respect to the rejection(s) of claim(s) 6-12 under 35 U.S.C. 112 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
Applicant’s arguments, see pages 7-10, with respect to the rejection(s) of claim(s) 1-7 and 13-17 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the current amendments to the claims.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 6-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Farris (US Patent Number 5,111,715).

a housing (14) for holding a motor (10) for driving the vehicle accessory (Col. 1, lines 5-9);
at least one coupler (flanged head of the housing 14 and its projections) extending along an axis (along axis of drive shaft 20) and connected to the housing and configured to be axially received by an opening (66) in a panel (42) of the vehicle; 
the coupler including at least one lug (150) for engaging an axial underside of the panel; and
the coupler further including at least one first locking arm (156) being at least partially axially offset from the lug for engaging an axial upper side of a panel of a first thickness for attaching the housing to the panel, and at least one second locking arm (28, 30, 32) being at least partially axially offset from the lug and the at least one first locking arm for engaging an axial upper side of a panel of a second thickness for attaching the housing to the panel (as shown in Figures 1 and 5-9). 
Regarding claim 2, Farris further discloses wherein the at least on first locking arm is angularly offset from the at least one second locking arms (as shown in Figure 6). 
Regarding claim 3, Farris further discloses wherein the at least one first locking arm includes a pair of first locking arms, wherein the at least one second locking arm includes a pair of second locking arms, and wherein each of the first locking arms are angularly positioned between the pair of second locking arms (as shown in Figure 6). 
Regarding claim 4, Farris further discloses wherein the pair of first locking arms are angularly offset from one another by 180 degrees, and wherein the pair of second locking arms are angularly offset from one another by 180 degrees (as shown in Figure 6). 
Regarding claim 6, Farris further discloses wherein at least one clip is connected to the housing and removeably receives the at least one coupler to attach the coupler to the housing (Col. 1, lines 50-53). 
. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farris (US Patent Number 5,111,715) in view of Muller-Blech (US Patent Number 6,152,646).
Regarding claim 5, Farris discloses the assembly of claim 1 as discussed above but does not disclose wherein the at least one coupler is of a plastic material. 
Muller-Blech discloses a coupler (Title) made of a plastic material (Col. 1, lines 5-7). 
Muller-Blech teaches that motor casings are often made from plastic (Col. 1, lines 10-18). Muller-Blech further teaches that using plastic one can create a simple, quick-fit, closed connection of the type used by Farris that is permanent and long-lasting (Col. 1, lines 47-53) (Col. 2, lines 3-14). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use plastic as the material for the coupler disclosed by Farris, as taught by Muller-Blech, because one can use plastic to create a simple, quick-fit connection that will create a long-lasting connection between a vehicle panel and the motor. 
Claim(s) 8 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farris (US Patent Number 5,111,715) in view of Meyer (DE 10 2012 106 733 A1).
Regarding claim 8, Farris does not disclose wherein the at least one coupler includes a base body being generally tube shaped and presenting the at least one lug, and a ring element positioned about the base body and received by the at least one clip and presenting the at least one first locking arm and the at least one second locking arm.
Meyer discloses a base body (2.14) being generally tube shaped and presenting at least one lug (2, 12), and a ring element positioned about the base body and received by at least one clip and presenting the at least one first locking arm and the at least one second locking arm (3.1.2 and 3.1.3). 
Meyer teaches that the at least one contact lug maintains contact pressure in this arrangement [0008]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the coupler disclosed by Farris to the shape disclosed by Meyer to maintain contact pressure of the contact lugs. 
Regarding claim 18, Farris does not disclose wherein the at least one coupler includes a base body being generally tube shaped and presenting the at least one lug, and a ring element positioned about the base body and received by the at least one clip and presenting the at least one first locking arm and the at least one second locking arm.
Meyer discloses a base body (2.14) being generally tube shaped and presenting at least one lug (2, 12), and a ring element positioned about the base body and received by at least one clip and presenting the at least one first locking arm and the at least one second locking arm (3.1.2 and 3.1.3). 
Meyer teaches that the at least one contact lug maintains contact pressure in this arrangement [0008]. 

Regarding claim 19, Meyer further discloses wherein a sleeve is positioned between the base body and the ring element (as shown in Figure 1). 
Regarding claim 20, Meyer further discloses wherein a camp is received by an axial end of the ring element (as shown in Figure 1). 
Claim(s) 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farris (US Patent Number 5,111,715) in view of Gleich (DE 10 2008 046 229 A1).
Regarding claim 13, Farris discloses a drive assembly for a vehicle accessory, comprising: 
a housing (14) for holding a motor (10) for driving the vehicle accessory (Col. 1, lines 5-9);
at least one clip connected to the housing and defining a pocket (Col. 1, lines 50-53); 
at least one coupler (flanged head of the housing 14 and its projections) extending along an axis (along axis of drive shaft 20) and removeably received by the pocket of the at least one clip and configured to be axially received by an opening (66) in a panel (42) of the vehicle; 
the coupler including at least one lug (150) being flexible for engaging an axial underside of the panel; and
the coupler further including at least one first locking arm (156) at least partially axially offset from the lug for engaging an axial upper side of a panel of a first thickness for attaching the housing to the panel, and at least one second locking arm (28, 30, 32) being at least partially axially offset from the lug and the at least one first locking arm for engaging an axial upper side of a panel of a second thickness for attaching the housing to the panel (as shown in Figures 1 and 5-9). 
Farris does not explicitly disclose the housing including a cable connection for connecting a cable to the motor for providing movement to the cable. 

Regarding claim 14, Farris further discloses wherein the at least on first locking arm is angularly offset from the at least one second locking arms (as shown in Figure 6). 
Regarding claim 15, Farris further discloses wherein the at least one first locking arm includes a pair of first locking arms, wherein the at least one second locking arm includes a pair of second locking arms, and wherein each of the first locking arms are angularly positioned between the pair of second locking arms (as shown in Figure 6). 
Regarding claim 16, Farris further discloses wherein the pair of first locking arms are angularly offset from one another by 180 degrees, and wherein the pair of second locking arms are angularly offset from one another by 180 degrees (as shown in Figure 6).
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farris (US Patent Number 5,111,715) in view of Gleich (DE 10 2008 046 229 A1) and further in view of Muller-Blech (US Patent Number 6,152,646).
Regarding claim 17, Farris, as modified by Gleich, discloses the assembly of claim 1 as discussed above but does not disclose wherein the at least one coupler is of a plastic material. 
Muller-Blech discloses a coupler (Title) made of a plastic material (Col. 1, lines 5-7). 
Muller-Blech teaches that motor casings are often made from plastic (Col. 1, lines 10-18). Muller-Blech further teaches that using plastic one can create a simple, quick-fit, closed connection of the type used by Farris that is permanent and long-lasting (Col. 1, lines 47-53) (Col. 2, lines 3-14). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use plastic as the material for the coupler disclosed by . 

Allowable Subject Matter

Claims 9-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA CAMPBELL whose telephone number is (571) 272-8215.  The examiner can normally be reached on Monday - Friday 9:00 AM – 5:00 PM. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSHUA CAMPBELL/
Examiner, Art Unit 3747

/LOGAN M KRAFT/Supervisory Patent Examiner, Art Unit 3747